Citation Nr: 1229847	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had honorable active service from October 1973 to October 1976, and from March 1978 to April 26, 1993. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In a May 2005 rating decision, the RO granted service connection for PTSD, evaluated as 30 percent disabling.  

In February 2011, the Veteran was afforded a hearing before the undersigned, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In July 2011, the Board denied the claim of entitlement to an initial rating in excess of 30 percent for PTSD as well as other claims on appeal.  The Veteran appointed his current attorney-representative in August 2011.  The appellant appealed the decision, as to this issue only, to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2012 order, the Court granted a joint motion between the parties setting aside the July 2011 Board decision as to this issue and remanded the matter to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The joint motion between the parties which formed the basis for the Court's order notes that the record considered by the Board in July 2011 did not include medical records from the VA medical center (VAMC) in Fayetteville, North Carolina, in direct conflict with Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  It was acknowledged in the joint motion that the Veteran obtained a copy of treatment records from that VAMC in January 2012.  

The current record before the Board contains treatment records from the Fayetteville VAMC dated through May 2012.  

In July 2012 correspondence, the Veteran, through his attorney, has asked that the Board remand this matter for consideration of these treatment records by the RO, the agency of original jurisdiction (AOJ).  Also in July 2012, the Veteran, through his attorney, responded to a 90-day letter from the Board by checking the box corresponding to "Please remand (send back) my case to the AOJ for review of this newly submitted evidence."  

The record reflects that the Veteran's most recent VA psychiatric examination was conducted in June 2010.  In the aforementioned July 2012 correspondence, the Veteran's attorney asserts that the Veteran has indicated that his symptoms have gotten worse since that examination.  In light of this assertion and considering the new medical records showing ongoing treatment, the Veteran requests a new medical examination to assess the current level of severity of his PTSD.  Considering these factors, the Board will finds that an addition examination is warranted.  See 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims files, to include electronically, any additional pertinent records adequately identified by the Veteran, including medical records from the Fayetteville VA Medical Center not already associated with the claims files.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with the appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected PTSD and any associated psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

All manifestations of the Veteran's PTSD and any associated psychiatric disorder should be identified.  In addition, the examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the disability, to include whether it renders the Veteran unemployable.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned. 

The rationale for all opinions expressed must be provided. 

3.  The RO also should undertake any other development it determines to be warranted. 

4.  Then, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



